Citation Nr: 0210043	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  99-16 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date, prior to March 19, 1998, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and R.L.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1969 to November 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 1998 by the 
Department of Veterans Affairs (VA) Reno, Nevada, Regional 
Office (RO).  In the decision, the RO granted service 
connection for post-traumatic stress disorder, and assigned a 
30 percent disability rating, effective from March 19, 1998. 


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claim and the evidence necessary to substantiate his 
claim.

2.  The veteran had active service from May 1969 to November 
1970.

3.  The veteran's original claim for service connection for 
PTSD was not received by the VA until March 19, 1998.


CONCLUSION OF LAW

The criteria for an effective date prior to March 19, 1998, 
for a grant of service connection for PTSD are not met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A.  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103A. 

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

In this case, the VA's duties have been fulfilled.  The Board 
finds that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), supplemental statement of the 
case (SSOC) and letters sent to the veteran informed him of 
the information and evidence needed to substantiate the claim 
and complied with the VA's notification requirements.  The RO 
also supplied the veteran with the applicable regulations in 
the SOC.  The basic elements for establishing entitlement to 
an earlier effective date have remained unchanged despite the 
change in the law with respect to duty to assist and 
notification requirements.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  The RO has obtained the 
veteran's post-service treatment records.  The veteran has 
had a personal hearing.  The Board is unaware of any 
additional relevant evidence that is available.  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of this claim.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim.  The claims file contains 
all the medical evidence and procedural documentation 
necessary to assess the claim for an earlier effective date.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
apply the new act would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Law and Regulations

Unless specifically provided otherwise, the effective date of 
an award based on an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application.  38 U.S.C.A. 
§ 5110(a).  VA regulations provide that the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§§ 3.157(a), 3.400.  If the claim is for direct service 
connection, the effective date is the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  A claim-application means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Once a 
formal claim for compensation has been allowed, or a formal 
claim for compensation disallowed for reason that the service 
connected disability is not compensable in degree, receipt of 
a report of examination or hospitalization may be accepted as 
an informal claim for benefits.  38 C.F.R. § 3.157(b).

III.  Background Information

The veteran had active service from May 1969 to November 
1970.  His DD 214 reflects that he had service in Vietnam.  
His military occupational specialty was light weapons 
infantry, and he was awarded the Combat Infantryman Badge.  

On March 19, 1998, the RO received an application for 
compensation or pension from the veteran.  In it, he 
requested compensation for PTSD.  In connection with the 
claim, the veteran was afforded a post-traumatic stress 
disorder examination by the VA in May 1998.  The diagnosis 
was post-traumatic stress disorder.  

A letter dated in May 1998 from Lillian Norton, M.D, of the 
Community Counseling Center shows that she had been seeing 
the veteran weekly since February 1998.  A letter dated in 
May 1998 from a social worker at a Vet Center shows that the 
veteran was attending a PTSD group.  

A letter dated in May 1998 from R.L., a therapist, is to the 
effect that he had a relationship with the veteran since 
1991, and had realized from 1992 that the veteran had a 
serious problem due to his experiences in Vietnam.

A letter dated in June 1998 from a VA physician shows that 
the veteran had been followed in that clinic since 1992, and 
had been followed by that doctor since 1997.  He reportedly 
suffers from PTSD, major depression, an anxiety disorder, and 
AIDS.  He described a history of a significant traumatic 
incident that occurred in Vietnam.  

The veteran has submitted undated copies of his work history 
and a history of his personal and legal difficulties since 
his separation from service.  The work history reflects 
frequent job changes.  The legal difficulties included a 
number of arrests after fights and outbursts.  

A letter dated in May 1999 from the veteran's mother is to 
the effect that he was a very changed individual after 
returning from Vietnam.  For example, he would shout and 
throw things down in anger.  

In a letter dated in July 1999, the veteran stated that the 
effective date of service connection for PTSD should be the 
date of his discharge from service because that was the date 
that his problems began.  The veteran presented testimony to 
that effect during a hearing held in July 1999.  



IV.  Analysis

As noted, under 38 C.F.R. § 3.400, the effective date for an 
award of disability compensation based on claims received 
more than one year after service shall be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  The Board notes that the veteran's claim was received 
more than one year after his separation from service.  The RO 
assigned an effective date of March 19, 1998, for the 
veteran's grant of service connection for PTSD because that 
is the date of receipt of the earliest claim for that 
disorder.  The Board finds no evidence in the record 
indicating that the veteran filed an earlier claim, informal 
or formal, for that disorder. 

The veteran testified during the hearing held in July 1999 
that he believed that he was entitled to an earlier effective 
date because PTSD had been present prior to 1998.  However, 
the fact that PTSD had been present prior to March 19, 1998, 
is not relevant under the law and regulations controlling 
effective dates.  It is the date of the claim rather than the 
date of onset of the disorder which is relevant.  
Accordingly, the Board concludes that the criteria for an 
effective date prior to March 19, 1998, for a grant of 
service connection for PTSD are not met.


ORDER

Entitlement to an effective date, prior to March 19, 1998, 
for a grant of service connection for PTSD is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

